  Case 4:19-cv-00663 Document 65 Filed on 07/10/20 in TXSD Page 1 of 3



                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

 BRITTANY BURK, on behalf of herself             §
 and all others similarly situated,              §
                                                 §
                Plaintiff,                       §
                                                 §       Civil Action No. 4:19-cv-00663
 v.                                              §
                                                 §
 DIRECT ENERGY, LP,                              §
                                                 §
                Defendant.                       §

                               JOINT STATUS LETTER

Pursuant to the Court’s June 26, 2020 Minute Entry [ECF No. 63] counsel for Plaintiff
Brittany Burk and Direct Energy continue to work toward accomplishing the outstanding
actions outlined in their Joint Statement Regarding Discovery Plan [ECF No. 58].

Since the last status conference, Direct Energy has produced responsive records from
Teledrip and will substantially complete its production from its own records and TMC’s
records by the end of next week. Direct Energy anticipates instructing its litigation support
vendor to run production of TMC emails by Thursday July 9, 2020. Barring unforeseen
technical issues, Direct Energy believes this substantial production of TMC emails will be
ready for Plaintiff’s review on Monday July 13, 2020, and that the production from Direct
Energy’s own records will be substantially complete by Friday, July 17, 2020.

The parties have no discovery disputes at this time, but Plaintiff reserves her right to seek
any additional responsive documents from Direct Energy, TMC, Teledrip, and/or BriteBox
after receiving and reviewing the forthcoming productions.

Concerning ongoing issues with TMC, TMC has represented that it will produce a privilege
log (as requested in Direct Energy’s June 16, 2020 letter, Dkt. No. 61-1) by Monday July
20, 2020. In addition, on July 7, 2020, Direct Energy filed the attached emergency motion
to intervene and cancel the foreclosure sale. Direct Energy’s motion is set for hearing on
Friday, July 10, 2020. While the motion remains pending, Direct Energy is continuing to
work with TMC and Big Elk on ways to preserve documents and permit the foreclosure
sale. TMC has not committed to filing an answer in this case, but has indicated that it will
make a decision by next week.

The Parties stand ready to address any and all questions from the Court.
  Case 4:19-cv-00663 Document 65 Filed on 07/10/20 in TXSD Page 2 of 3



Dated: July 10, 2020                Respectfully submitted,

                                    MCDOWELL HETHERINGTON LLP

                                    /s/ Michael D. Matthews, Jr.
                                    Michael D. Matthews, Jr.
                                    Texas Bar No. 24051009
                                    William B. Thomas
                                    Texas Bar No. 24083965
                                    1001 Fannin Street, Suite 2700
                                    Houston, Texas 77002
                                    T: (713) 337-5580
                                    F: (713) 337-8850
                                    matt.matthews@mhllp.com
                                    william.thomas@mhllp.com

                                    Attorneys for Defendant Direct Energy


                                    /s/ Daniel M. Hutchinson_______________
                                    LIEFF CABRASER, HEIMANN & BERNSTEIN,
                                    LLP
                                    Nimish R. Desai
                                    Daniel M. Hutchinson (pro hac vice)
                                    Evan J. Ballan (pro hac vice)
                                    275 Battery Street, 29th Floor
                                    San Francisco, CA 94111
                                    Email: ndesai@lchb.com
                                    Email: dhutchinson@lchb.com
                                    Email: eballan@lchb.com

                                    LIEFF CABRASER, HEIMANN & BERNSTEIN,
                                    LLP
                                    Jonathan D. Selbin (pro hac vice)
                                    250 Hudson Street, 8th Floor
                                    New York, NY 10013
                                    Email: jselbin@lchb.com

                                    MASON LIETZ & KLINGER, LLP
                                    Gary M. Klinger (pro hac vice)
                                    227 W. Monroe Street, Suite 2100
                                    Chicago, IL 60606
                                    Email: gklinger@ masonllp.com

                                    Attorneys for Plaintiff Brittany Burk
  Case 4:19-cv-00663 Document 65 Filed on 07/10/20 in TXSD Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of July, 2020, a true and correct copy of the
foregoing was served on all counsel of record via CM/ECF.


                                                     /S/ Michael D. Matthews, Jr.
                                                       Michael D. Matthews, Jr.
